     Case 2:20-cv-00055-RWS Document 4 Filed 02/26/20 Page 1 of 1 PageID #: 84




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

TEXAS EQUAL ACCESS FUND, ET AL                  §
                                                §
v.                                              §         CASE NO. 2:20-cv-55-JRG
                                                §
CITY OF WASKOM, TEXAS, ET AL                    §


                                            ORDER

         The undersigned hereby recuses himself with regard to the above entitled and numbered

civil action.

        So Ordered this
        Feb 26, 2020
